     Case 2:20-cv-01120-MCS-KS Document 11 Filed 02/12/20 Page 1 of 3 Page ID #:120




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                             ) Case No. 2:20-cv-01120
11    TERRY FABRICANT and KEITH              )
      HOBBS, individually and on behalf of )
12
      all others similarly situated,         )
13                                           )
14    Plaintiffs,                            )
                                             )
15           vs.                             )
16                                           )
      VELOCITY MARKETING LLC, and )
17
      DOES 1 through 10, inclusive, and each )
18    of them,                               )
19                                           )
      Defendant                              )
20
21
22
23      NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
24      AS TO DEFENDANT TEAM VELOCITY MARKETING, LLC ONLY
25
26
            Now come the Plaintiffs, Terry Fabricant and Keith Hobbs, by and through
27
28    their attorneys, and respectfully requests this Honorable Court enter an order



                               CLASS ACTION COMPLAINT
                                           -1-
     Case 2:20-cv-01120-MCS-KS Document 11 Filed 02/12/20 Page 2 of 3 Page ID #:121




 1    dismissing this action with prejudice as to Plaintiffs’ individual claims, and without
 2    prejudice as to the putative class members’ claims, as to Defendant Team Velocity
 3
      Marketing, LLC only, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiffs have
 4
 5    filed a First Amended Complaint correcting the name of the named Defendant to
 6
      Velocity Marketing LLC. The Defendant has not yet filed an answer or motion for
 7
 8    summary judgment.
 9
10
      Dated: February 12, 2020
11
12                                                                Respectfully submitted,

13
14                                      THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                                             By: /s/ Todd M. Friedman
                                                                TODD M. FRIEDMAN, ESQ.
17
                                                               ATTORNEY FOR PLAINTIFFS
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-01120-MCS-KS Document 11 Filed 02/12/20 Page 3 of 3 Page ID #:122




 1                                  PROOF OF SERVICE
 2           I, the undersigned, certify and declare that I am over the age of 18 years,
 3
      employed in the County of Los Angeles, State of California, and not a party to the
 4
 5    above-entitled cause. On February 12, 2020, I served a true copy of the NOTICE
 6
      OF    VOLUNTARILY           DISMISSAL          WITHOUT      PREJUDICE AS          TO
 7
 8    DEFENDANT TEAM VELOCITY MARKETING, LLC ONLY on all counsel of
 9
      record via the ECF Filing System:
10
      Executed on February 12, 2020, at Woodland Hills, CA
11
12           [X ] I hereby certify that I am a member of the Bar of the United States
13
      District Court, Central District of California.
14
15           [] I hereby certify that I am employed in the office of a member of the Bar
16
      of this Court at whose direction the service was made.
17
18           [x] I hereby certify under the penalty of perjury that the foregoing is true

19    and correct.
20
21
           By:       /s/ Todd M. Friedman
22                   TODD M. FRIEDMAN, ESQ.
23
                     ATTORNEY FOR PLAINTIFFS

24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               -3-
